          Case 3:20-cv-04439-JSC Document 62 Filed 01/15/21 Page 1 of 2



1    KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
2    KENNETH P. HERZINGER (SBN 209866)
     kherzinger@orrick.com
3    WARRINGTON S. PARKER (SBN 148003)
     wparker@orrick.com
4    ALEXANDER K. TALARIDES (SBN 268068)
     atalarides@orrick.com
5    ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
6    San Francisco, CA 94105-2669
     Telephone: (415) 773-5700
7    Facsimile:    (415) 773-5759

8    DORIAN E. DALEY (SBN 129049)
     dorian.daley@oracle.com
9    DEBORAH K. MILLER (SBN 95527)
     deborah.miller@oracle.com
10   JAMES C. MAROULIS (SBN 208316)
     jim.maroulis@oracle.com
11   ORACLE CORPORATION
     500 Oracle Parkway
12   Mail Stop 5OP7
     Redwood City, California 94065
13   Telephone: (650) 506-5200
     Facsimile:    (650) 506-7114
14
     Attorneys for Nominal Defendants
15   Oracle Corporation and Oracle America, Inc.

16
                                UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                  SAN FRANCISCO DIVISION

19   R. ANDRE KLEIN, derivatively on behalf of     Lead Case No. 3:20-CV-04439-JSC
     ORACLE CORPORATION and ORACLE
20   AMERICA, INC.,                                NOTICE OF WITHDRAWAL AS
                                                   COUNSEL FOR WARRINGTON S.
21                                    Plaintiff,   PARKER
     v.
22                                                 Judge: Hon. Jacqueline Scott Corley
     LAWRENCE J. ELLISON, ET AL.,
23                                 Defendants,
     – and –
24
     ORACLE CORPORATION and ORACLE
25   AMERICA, INC.,
                          Nominal Defendants.
26

27   This Document Relates To: All Actions

28
                                                             NOTICE OF WITHDRAWAL AS COUNSEL OF
                                                      WARRINGTON S. PARKER, CASE NO. 20-CV-04439-JSC
        Case 3:20-cv-04439-JSC Document 62 Filed 01/15/21 Page 2 of 2



1           PLEASE TAKE NOTICE, pursuant to Civil Local Rule 11-5(a), Warrington S. Parker,

2    counsel for Nominal Defendants Oracle Corporation and Oracle America, Inc. (collectively
3    “Oracle Defendants”), hereby requests to be withdrawn as counsel of record in the above-

4    captioned matter due to an impending change of employment.

5             All other counsel who have appeared in this matter will continue to represent Oracle
6    Defendants. Accordingly, my withdrawal from this matter will impose no delay of the case nor

7    will it prejudice any party.

8
9    Dated: January 15, 2021                  WARRINGTON S. PARKER
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
10

11
                                                            /s/ Warrington S. Parker
12                                                         WARRINGTON S. PARKER

13                                                  Attorneys for Nominal Defendants Oracle
                                                     Corporation and Oracle America, Inc.
14
15

16

17
18

19

20

21

22

23
24

25

26

27

28
                                                                   NOTICE OF WITHDRAWAL AS COUNSEL OF
                                                  -1-       WARRINGTON S. PARKER, CASE NO. 20-CV-04439-JSC
